DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Claim 9: an interface unit
Claim 14: an output unit
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Song on2/26/21.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented prediction method for a candidate stenosis of a blood vessel path, the method comprising:
extracting a blood vessel path and its centerline based on the image of the blood vessel;
determining a candidate stenosis for each blood vessel path by:
obtaining a blood vessel radius of the blood vessel path;
detecting, by a processor, a radius peak and a radius valley of the blood vessel radius of the blood vessel path;
predicting a reference healthy radius of the blood vessel path by performing a linear regression on the radius peak in the blood vessel radius;
replacing the radius peak among the radius peaks in the blood vessel radius that is lower than the corresponding reference healthy radius with the corresponding reference healthy radius;
predicting, by the processor, the healthy radius of the blood vessel path by performing a quadratic regression on the radius peak of the blood vessel radius; and
determining the candidate stenosis based on the radius valley and the healthy radius of the blood vessel path;
setting a range of the candidate stenosis for each blood vessel path based on the determined candidate stenosis;
obtaining image blocks along the centerline within the range of candidate stenosis for each of the blood vessel path; and
based on the obtained image blocks, determining the degree of stenosis for each blood vessel path by using a trained learning network comprising a convolutional neural network and a recurrent neural network.

2. (Currently Amended) The computer-implemented prediction method according to claim 1, wherein 


the range of candidate stenosis for each blood vessel path is expressed as a length having the determined candidate stenosis at a center of the length.

3. (Currently Amended) The computer-implemented prediction method according to claim [[2]]1, wherein 
 the recurrent neural network comprises a bidirectional recurrent neural network.

4. (Currently Amended) The computer-implemented prediction method according to claim 1, wherein at least one of the linear regression or the quadratic regression comprises a Gaussian process regression.

5-6. (Canceled)

7. (Currently Amended) The computer-implemented prediction method according to claim [[5]]1, wherein determining the candidate stenosis based on the radius valley and the healthy radius of the blood vessel path comprises:
determining a ratio of the radius valley to the healthy radius throughout the blood vessel path, and determining a first segment of the blood vessel path as the candidate stenosis where the ratio is less than a first predetermined threshold; or
determining a ratio of a difference between the healthy radius and the radius valley to the healthy radius throughout the blood vessel path, and determining a second segment of the blood vessel path as the candidate stenosis where the ratio is greater than a second predetermined threshold.

8. (Currently Amended) The computer-implemented prediction method according to claim [[5]]1,  further comprising outputting at least one of the stenosis, the range of stenosis, and the degree of
stenosis of each blood vessel path. 


9. (Currently Amended) A blood vessel stenosis degree prediction device, comprising:
an interface configured to receive an image of a blood vessel;
a memory that stores executable instructions;
a processor configured to implement a process by executing the executable instructions, the process comprising:
extracting a blood vessel path and its centerline based on the image of the blood vessel;
determining a candidate stenosis for each blood vessel path by:
obtaining a blood vessel radius of the blood vessel path;
detecting a radius peak and a radius valley in the blood vessel radius of the blood vessel path;
predicting a reference healthy radius of the blood vessel path by performing a linear regression on the radius peak in the blood vessel radius;
replacing the radius peak among the radius peaks in the blood vessel radius that is lower than the corresponding reference healthy radius with the corresponding reference healthy radius;
predicting the healthy radius of the blood vessel path by performing a quadratic regression on the replaced radius peak in the blood vessel radius; and
determining the candidate stenosis based on the radius valley and the healthy radius of the blood vessel path;
setting a range of the candidate stenosis for each blood vessel path based on the determined candidate stenosis;
obtaining image blocks along the centerline within the range of candidate stenosis for each of the blood vessel path; and
based on the obtained image blocks, determining the degree of stenosis for each blood vessel path by using a trained learning network comprising a convolutional neural network and a recurrent neural network.

10. (Original) The blood vessel stenosis degree prediction device according to claim 9, wherein the range of candidate stenosis for each blood vessel path is expressed as a length having the
determined candidate stenosis at a center of the length.

11. (Canceled)

12. (Currently Amended) The blood vessel stenosis degree prediction device according to claim [[11]]9, wherein determining the candidate stenosis based on the radius valley and the healthy radius of the blood vessel path comprises:
determining a ratio of the radius valley to the healthy radius throughout the blood vessel path, and determining a first segment of the blood vessel path as the candidate stenosis where the ratio is less than a first predetermined threshold; or
determining a ratio of a difference between the healthy radius and the radius valley to the healthy radius throughout the blood vessel path, and determining a second segment of the blood vessel path as the candidate stenosis where the ratio is greater than a second predetermined threshold.

13. (Original) The blood vessel stenosis degree prediction device according to claim 9, wherein the recurrent neural network comprises a bidirectional recurrent neural network.

14. (Original) The blood vessel stenosis degree prediction device according to claim 9, further comprising an output unit that is configured to output at least one of the candidate stenosis, the
range of the candidate stenosis, and the degree of stenosis of each blood vessel path.

15. (Currently Amended) A non-transitory storage medium having stored thereon computer executable instructions that, when executed by a processor, implement a process, the process comprising:
extracting a blood vessel path and its centerline based on an image of a blood vessel;
determining a candidate stenosis for each blood vessel path by:
obtaining a blood vessel radius of the blood vessel path;
detecting a radius peak and a radius valley in the blood vessel radius of the blood vessel path;
predicting a reference healthy radius of the blood vessel path by performing a linear regression on the radius peak in the blood vessel radius;
replacing the radius peak among the radius peaks in the blood vessel radius that is lower than the corresponding reference healthy radius with the corresponding reference healthy radius;
predicting the healthy radius of the blood vessel path by performing a quadratic regression on the replaced radius peak in the blood vessel radius; and
determining the candidate stenosis based on the radius valley and the healthy radius of the blood vessel path;
setting a range of the candidate stenosis for each blood vessel path based on the determined candidate stenosis;
obtaining image blocks along the centerline within the range of the candidate stenosis for each blood vessel path; and
based on the obtained image blocks, determining the degree of stenosis for each blood vessel path by using a trained learning network comprising a convolutional neural network and a recurrent neural network.

16. (Currently Amended) The non-transitory storage medium according to claim [[16]]15, wherein the range of candidate stenosis for each blood vessel path is expressed as a length having the determined candidate stenosis at a center of the length.

17. (Canceled)

18. (Currently Amended) The non-transitory storage medium according to claim [[17]]15, wherein determining the candidate stenosis based on the radius valley and the healthy radius of the blood vessel path comprises:
determining a ratio of the radius valley to the healthy radius throughout the blood vessel path, and determining a first segment of the blood vessel path as the candidate stenosis where the ratio is less than a first predetermined threshold.

19. (Currently Amended) The non-transitory storage medium according to claim [[17]]15, wherein determining the candidate stenosis based on the radius valley and the healthy radius of the blood vessel path comprises:
determining a ratio of a difference between the healthy radius and the radius valley to the healthy radius throughout the blood vessel path, and determining a second segment of the blood vessel path as the candidate stenosis where the ratio is greater than a second predetermined threshold.

20. (Currently Amended) The non-transitory storage medium according to claim [[16]]15, the process further comprising: outputting at least one of the stenosis, the range of stenosis, and the degree of stenosis of each blood vessel path.



Allowable Subject Matter
Claims 1- 4, 7- 10, 12- 16 and 18- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” obtaining image blocks along the centerline within the range of candidate stenosis for each of the blood vessel path; and based on the obtained image blocks, determining the degree of stenosis for each blood vessel path by using a trained learning network comprising a convolutional neural network and a recurrent neural network.”
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2017/ 0265831 discloses systems and methods are disclosed for predicting healthy lumen radius and calculating a vessel lumen narrowing score.  One method of identifying a lumen diameter of a patient's vasculature includes: receiving a data set including one or more lumen segmentations of known healthy vessel segments of a plurality of individuals; extracting one or more lumen features for each of the vessel segments; receiving a lumen segmentation of a patient's vasculature; determining a section of the patient's vasculature; and determining a healthy lumen diameter of the section of the patient's vasculature using the extracted one or more features for each of the known healthy vessel segments of the plurality of individuals.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov